"In the matter of David McNeill and others," a petition had been filed to sell certain land held by the petitioners in common, and at Fall Term, 1864, an order of sale was made, which, reciting that the interests of the tenants in common would be promoted by a sale for "ready money," "allowed the sale to be made for cash," and appointed the above named David McNeill commissioner. At the next term, viz.: Spring Term, 1866, the commissioner reported that on 24 January, *Page 74 
1865, he had made sale as ordered, at which time John Shaw became the highest bidder, and paid the price over in Confederate Treasury notes.
Thereupon cross motions were made by the petitioners and by the purchaser to set aside and to confirm the sale. Buxton, J., ordered the sale to be set aside, and the purchaser appealed.
The commission was directed to sell for "cash," and in another part of the order the word money is used. These two words have a different legal meaning, which certainly does not embrace "Confederate Treasury notes." So the commission did not make the sale in compliance with his order, and for this reason the sale ought to have been set aside.
(92)     This view of the matter excludes the point made on the argument that, if the order had been to sell for Confederate Treasury notes, his Honor should, in setting aside the sale, have imposed upon the petitioners the terms of making compensation to the bidder, by paying to him the money value of the Confederate notes, at the time he paid them to the commissioner.
PER CURIAM.                                       Affirmed.